Citation Nr: 1020418	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and friends


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to 
September 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In March 2010, the Veteran testified at a travel board 
hearing at the Nashville RO before the undersigned acting 
Veterans Law Judge.  The undersigned was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. §§ 7101(c), 
7102 (West 2002).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified during his March 2010 hearing that his 
back keeps getting worse by the day.  He stated that his pain 
used to be once a week and now it is a daily and hourly 
occurrence.  The Veteran also testified that VA had sent him 
for private treatment, including at Select Physical Therapy 
and Pain Management Clinic.  One of the clinicians at the 
Pain Management Clinic recommended that the Veteran see a 
neurosurgeon.  

The Veteran was last provided a VA Compensation and Pension 
examination for his back in July 2009.  During the Veteran's 
March 2010 hearing, he testified that his back was 
continually worsening.  Private treatment records from 
November and December 2009 may indicate a worsening in the 
Veteran's back disability.  Where the evidence of record does 
not reflect the current state of the Veteran's disability, a 
VA examination must be conducted.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's contentions and testimony of worsening and private 
treatment records that may indicate a worsening of the 
disability, the Board finds that a contemporaneous and 
thorough VA spine examination should be conducted to 
determine the current severity of the Veteran's back 
disability.  The Board notes that the Veteran is entitled to 
a new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Such examination would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran referenced private treatment he received in 2009 
for his back during his March 2010 hearing.  Although he 
submitted some private treatment records, it does not appear 
that a full set of these records are associated with the 
claims file; an attempt should be made to obtain them.  38 
C.F.R. § 3.159(c)(1).  The Board also notes that the Veteran 
has been receiving treatment through VA and the most recent 
outpatient records reflecting this treatment are from May 
2009.  An attempt to obtain more recent treatment records 
should be made.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
back, including private treatment records 
from 2009 that were referenced during the 
Veteran's March 2010 hearing.  After 
securing any necessary release, such 
records should be requested, to include 
all diagnostic testing, interpretation and 
reports, and all records which are not 
duplicates should then be associated with 
the claims file.

2.  Obtain and associate with the claims 
file all available VA Tennessee Valley 
Health Care System treatment records from 
May 2009 to the present.  

3.  After the above has been accomplished, 
schedule the Veteran for appropriate 
examination(s) to determine the current 
nature and severity of his service-
connected back disability.  The 
examiner(s) should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  Any appropriate 
testing, including but not limited to 
range of motion testing should be 
conducted.  The claims file must be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

4.  Thereafter, the RO/AMC should 
readjudicate the claim, keeping in mind 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995) and whether a referral for an 
extraschedular rating is appropriate.  If 
the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


